373 So. 2d 718 (1979)
Buford Lee JENRETTE, Appellant,
v.
The STATE of Florida, Appellee.
No. 78-2258.
District Court of Appeal of Florida, Third District.
August 7, 1979.
Bennett H. Brummer, Public Defender and Elliot H. Scherker, Asst. Public Defender, for appellant.
Jim Smith, Atty. Gen., and Paul Mendelson, Asst. Atty. Gen., for appellee.
Before HENDRY and HUBBART, JJ., and CHAPPELL, BILL G., Associate Judge.
PER CURIAM.
The judgments of conviction and sentences appealed from are affirmed without prejudice to the defendant to attack the lawfulness of his sentence for unlawful display of a firearm during the commission of a felony by applying to the trial court for post-conviction relief under Fla.R.Crim.P. 3.850 based on the authority of Engel v. State, 353 So. 2d 593 (Fla.3d DCA 1977).